El Juez Asociado Sr. HerNÁNdez,
emitió la opinión del tribunal.
*353Don Francis H. Dexter vino á esta Corte Suprema en solicitud de auto de certiorari contra el juez de-la Corte de Distrito de Mayagüez Don Isidoro Soto Nussa, para revisar los procedimientos seguidos por dicha corte sobre adminis-tración judicial de bienes allí radicados, pertenecientes á Don Joaquín Sánchez de Larragoiti, ciudadano de los Estados Unidos, fallecido en París el día 23 de julio del corriente año.
Expedido en dos del corriente diciembre el auto solicitado, el mencionado juez ha elevado originales á esta Corte Su-prema, los procedimientos á que dicho auto se refiere.
De esos procedimientos resulta que en 23 de noviembre anterior, Don Francis H. Déxter solicitó de la corte de Maya-güez el nombramiento de un administrador judicial de los bienes que en aquel término municipal de Mayagüez había dejado Don Joaquín Sánchez de Larragoiti, ciudadano de los Estados Unidos de América y residente en París, Francia, y pidió que el nombramiento se hiciera á su favor, alegando, al efecto, que el referido Señor había fallecido en París el 23 de julio del corriente año, y que los bienes inmuebles dejados en Puerto Eico consistían tínicamente en el edificio y mate-riales que componen la Central azucarera denominada "Alta-gracia,” junto con un predio de terreno de veinte y dos cuer-das, bienes radicados en la municipalidad de Mayagüez.
La corte de Mayagüez, por resolución del mismo día 23 de noviembre, rehusó hacer el nombramiento de administra-dor solicitado, por entender que el peticionario carece de per-sonalidad legal para interesar tal administración, con arreglo al artículo 23 de la ley sobre procedimientos legales especiales, aprobada en marzo 9 de 1905, y al título 6°., capítulo único de. la propia ley, en relación con el Código Civil.
Encontramos la anterior resolución ajustada á la ley de procedimientos legales especiales, pues, según el artículo. 23 de dicha Ley invocado por el juez, la administración judicial de los bienes de un finado sólo puede solicitarse por el al-*354bacea testamentario del mismo, y en caso de que no lo 'hu-biere nombrado, ó á falta de testamento con validez legal, por el cónyuge de la persona finada ó cualquier heredero forzoso ó persona que se presente como heredero testamentario ó lega-tario ó cualquier acreedor con título escrito no asegurado. El peticionario Don Francis Ií. Dexter no reúne ninguno de los caracteres expresados, ni tampoco solicita la administración judicial á nombre de persona que los reúna.
El artículo 25 de la Ley citada, que el peticionario ha in-vocado ante esta corte para impugnar la resolución de la corte de Mayagüez, tampoco le favorece, pues, no puede reconocér-sele personalidad para los efectos de dicho artículo, si éste se considera como debe considerarse, no aisladamente, sino en relación con el artículo siguiente.
En el presente caso se trata de la administración de los bienes de un finado, y, por tanto, debe regularse por las dis-posiciones del capítulo 5o. de la ley de procedimientos legales especiales; pero si Don Francis H. Dexter quisiera amparar su derecho con el título 6o. de la propia ley, que trata de la ad-ministración de bienes de ausentes, tampoco podría prosperar su pretensión, con arreglo al capítulo único de dicho título, en relación con los artículos 93 al 103 del Código Civil; pues ni ha presentado solicitud jurada con expresión de las circuns-tancias necesarias, ni por derecho propio es parte legítima para iniciar el expediente, según exige el artículo 93, ya ci-tado, del Código Civil.
En principio parécenos que cuando muere una persona con bienes en Puerto Rico y sus.bienes están abandonados por falta de parientes conocidos ó por estar éstos ausentes, esos bienes no puedan quedar abandonados, sino que la Corte de Distrito correspondiente, debe proceder á su seguridad, nom-brando además un administrador de los mismos, según el ca-pítulo 4o. de la ley referente á procedimientos legales espe-ciales ; pero nó á esta Corte .Suprema, sino á la de Mayagüez,. corresponde apreciar si ha llegado el caso de dar aplicación á aquel principio.
*355No debemos omitir que en el récord original de los pro-cedimientos seguidos ante la Corte de Mayagüez figura un escrito de Don Francis íl. Dexter sin fecba y con diligencia de juramento, también sin fecha y sin firma alguna, en cuyo es-crito solicitó el mismo Dexter se le nombrara administrador auxiliar con facultad plena para proteger los intereses de la Sucesión de Don Joaquín Sánchez de Larragoiti en esta Isla, como pudiera hacerse por un administrador domiciliar si el mencionado Joaquín Sánchez de Larragoiti hubiese muerto en Puerto Rico; pero como la corte de Mayagüez no dictó resolu-ción alguna á dicho escrito, ni Dexter reprodujo su contenido ni la solicitud del mismo en el otro escrito que motivó la reso-lución que ha dado lugar á la demanda de auto de certiorari debemos prescindir de dicha petición de nombramiento de ad-ministrador auxiliar, como Dexter prescindió de ella al so-licitar el nombramiento de administrador judicial en su se-gundo escrito de referencia, con tanto mayor motivo cuanto que el mismo Dexter nos dice en su demanda de auto de cer, tiorari que presentó su segunda solicitud con objeto de ajus-tarse á la opinión del juez, quien le manifestó que la primera solicitud no era suficiente ó apropiada ó de acuerdo con las leyes vigentes en Puerto Rico y debía presentar otra, de acuerdo con la ley de procedimientos legales especiales.
- Si Don Francis H. Dexter creyó que la primera solicitud era suficiente y ajustada á Ley, no debió presentar la segunda, y en su lugar debió pedir que el juez resolviera aquélla. No habiéndolo hecho así, aceptó las consecuencias de la segunda solicitud, y esa es, por tanto, la que nosotros hemos examinado en relación con la orden que sobre ella dictó la corte de Maya-güez.
Por las razones expuestas, procede se anule el auto de certiorari expedido por el juez de la Corte de Mayagüez en 2 de los corrientes, devolviéndole, en su consecuencia, los proce-*356dimientos originales qne ha elevado á esta Corte Suprema en cumplimiento de dicho auto á los fines procedentes.

Casado.

Jueces concurrentes: Sres. Presidente, Quiñones y Aso-ciados, Figueras, MacLeary y Wolf.